Citation Nr: 1760336	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-20 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right shoulder condition.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from April 2001 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2016, the Veteran presented testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.  During the hearing, the Veteran testified that he wished to withdraw his appeal for entitlement to service connection for bilateral hearing loss.

The Veteran's claims for an increased initial rating for PTSD and for service connection for a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On November 23, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for the claim of entitlement to service connection for bilateral hearing loss.

2.  The evidence is in equipoise as to whether the Veteran's tinnitus disability had its onset during service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Bilateral Hearing Loss Claim

 The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, during the November 2016 hearing, the Veteran withdrew his claims for bilateral hearing loss.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  As the Veteran has withdrawn his appeal with respect to this claim, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this claim and it is, therefore, dismissed.


Service Connection

In general, service connection requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Other specifically enumerated disorders will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  Id. at 433-34.  A lay person is competent to report on the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433 n.4. 

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Id. at 1287 (quoting 38 U.S.C. § 5107(b)).

The record demonstrates that the Veteran currently has tinnitus.  He contends that tinnitus manifested during combat in Iraq and has continued ever since.  He describes his disability as a constant ringing in his ears.  The record also establishes the Veteran's reports of acoustic trauma during service.  As these reports are consistent with places, types, and circumstances of the Veteran's service, the Board accepts the Veteran's reports of noise exposure and acoustic trauma as true.  38 U.S.C. § 1154(a).

As it pertains to the nexus element, the Veteran was afforded VA examination in January 2013 to address the nature and etiology of his tinnitus.  The clinician opined that it was less likely than not the condition was a result of military exposure.  In so finding, the clinician cited normal hearing thresholds at military entry and military separation and no significant high frequency threshold shifts during service.

Also of record are the Veteran's lay statements.  Specifically, the Veteran testified that he first noticed tinnitus while performing his duties as a mortar man during combat in Iraq.  He also testified that the ringing in his ears remained constant upon discharge from service until present day.  The Veteran is certainly competent to report when the ringing in his ears began.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  See Dorland's Illustrated Medical Dictionary, 1322 (32nd ed. 2012).  In adopting the current rating criteria for tinnitus under Diagnostic Code (DC) 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033-01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  In Fountain v. McDonald, 27 Vet. App. 258 (2015), the Court determined that tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage.

Overall, the Board finds that the Veteran's statements are credible, as they are consistent with his in-service duties.  Based on the above, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his period of service.  38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. 258 (2015); Walker, 708 F.3d 1331 (Fed. Cir. 2013).  In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.


ORDER

The appeal for the service connection claim of bilateral hearing loss is dismissed.

Entitlement to service connection for bilateral tinnitus is granted.



REMAND

Right Shoulder Condition

The Veteran was afforded a December 2012 VA examination to determine the nature and etiology of his claimed right shoulder condition.  During the examination, the Veteran reported that since separation, he has occasional painful shoulder-popping episodes; the Veteran attributed these occurrences to an in-service injury in which he fell directly onto his shoulder.  

The VA examiner opined that the Veteran's current right shoulder condition is not likely related to service because the claims file does not contain documentation to demonstrate shoulder problems continued after 2005.

At the November 2016 hearing, the Veteran testified that he has had continued pain, stiffness, and soreness in his right shoulder since separation.  He indicated that he dealt with these symptoms by avoiding extra stress on his shoulder.

When VA undertakes to provide a medical examination or opinion, it must be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim ..., he must provide an adequate one....").  An examination or opinion is adequate if it is "thorough and contemporaneous," considers the Veteran's prior medical examinations and treatment, and "describes the disability ... in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994)); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A medical examination report or opinion must also "contain not only clear conclusions with supporting data but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

The December 2012 examination is inadequate, as it did not adequately address the Veteran's lay testimony regarding continuing symptoms and complaints of shoulder popping, pain, and soreness since service.  Therefore, a new examination is necessary in order to further adjudicate the Veteran's claim.

PTSD

After review of the evidence, the Board finds that additional records provide new evidence that is pertinent to the Veteran's claim for an increased initial rating for PTSD.  As the new evidence has not been previously considered by the AOJ, a remand to have the AOJ consider this evidence in the first instance is necessary.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate all pertinent VA medical records not yet associated with the Veteran's claims file.

2.  Afford the Veteran appropriate VA examination to assess the nature and etiology of his claimed right shoulder condition.

The examiner is asked to determine whether it is at least as likely as not (50% of greater probability) that any diagnosed right shoulder condition was incurred in, aggravated by, or otherwise related to the Veteran's military service, including his reported right shoulder injury documented in his service treatment records.

The examiner should pay special attention to the Veteran's lay statements, provided at the December 2012 VA examination and at the November 2016 hearing, indicating that the Veteran has continuing right shoulder symptoms and complaints of popping, pain, and soreness since service.  The examiner is free to comment as to whether there is any medical reason to accept or reject the Veteran's belief that his claimed right shoulder condition is related to his in-service right shoulder injury.

A complete rationale must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there is any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  Thereafter, the remanded issues should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


